Citation Nr: 0332247	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety disorder and dysthymic disorder with 
depressive traits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1993 to November 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the Department of Veterans Affairs 
(VA) Los Angeles, California, Regional Office (RO).  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA.  

Additionally, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

New evidence has been added to the record since the August 
2002 Statement of the Case (SOC), consisting of a November 
2002 letter from the veteran's VA psychiatrist.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration.  The document must 
first be reviewed by the RO before it can be considered on 
appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to correct a procedural 
defect, the RO should inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed for response to a VCAA notice.  

It appears pertinent medical records may be outstanding.  In 
a June 2002 statement, the veteran noted that treatment 
records from his 1995 counseling sessions in-service have not 
been obtained or considered.  He reported that he underwent 
psychological counseling with his wife at Madigan Army 
Hospital in Fort Lewis, Washington, from August through 
November 1995.  As records of these sessions could show 
treatment of the disorder at issue in service, they must be 
obtained, if available.  

The veteran also alleges that disciplinary actions in service 
were due to depression-induced alcohol abuse.  If so, service 
personnel records may contain pertinent information..  

Finally, the record includes medical opinions that appear to 
be in conflict.  In a November 2002 letter, the veteran's 
treating VA psychologist asserted that "the veteran's 
psychiatric history supports the conclusion that his mental 
disorder is service connected."  On VA examination in July 
2002, it was noted that the veteran reported "an uneventful 
military service" and that his service was overall a "good 
experience."  The examination report does not contain an 
opinion as to whether any current psychiatric disorder is 
related to service.  Hence, another examination is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
the guidance of the Court in Quartuccio 
v. Principi, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised 
specifically of what he needs to 
establish his claim (for service 
connection for a psychiatric disorder), 
what the evidence (including any evidence 
recently added to the file) shows, and of 
his and VA's respective responsibilities 
in claims development.  

2.  The RO should obtain complete copies 
of the veteran's service personnel 
records including all records pertaining 
to any disciplinary actions received in 
service.  

3.  The RO should obtain copies of 
reports of any psychiatric treatment the 
veteran has received which are not 
already of record.  Specifically, the RO 
should obtain any records of treatment 
and/or counseling he received at Fort 
Lewis, Washington, including from July 
1995 through November 1996.  

4.  The RO should then arrange for the 
veteran to be examined by a board 
certified psychiatrist to determine the 
nature and etiology of his psychiatric 
disability.  The examiner should review 
the claims file, examine the veteran, 
state the veteran's correct psychiatric 
diagnosis(es), and opine whether the 
diagnosed entity(ies) is, as likely as 
not, related to service, including to any 
complaints noted therein.  The examiner 
must explain the rationale for the 
opinion given, and reconcile the opinion 
with the medical opinions already of 
record.  

5.  The RO should then readjudicate the 
issue on appeal in light of the evidence 
added to the record since their last 
previous review of the claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental SOC 
and afforded the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


